DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed page 1 in the Remarks have been fully considered but they are not persuasive. The rejection is below. Noted independent claims 16 and 31 has been re-written in Markush form, and thus not in form as indicated allowable in previous office action.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 16, 22, and 31 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Belleschi et al (US Publication 2018/0`67820 A1).
Regarding to claims 16 and 31, Belleschi discloses a road-side network node 110 (fig. 8) for operating in a cell-supported radio communications network 100 (fig. 1), the road-side network node comprising: a processor 820; a memory 830; a radio module 810; and an antenna 840; wherein the road-side network node is configured to: determine 504 or receive a gap information (resources allocation) 310 indicating a transmission gap period (fig. 3) on a sidelink radio channel (fig. 5 page 9 paragraph 0092); and transmit 508 an energy signature (gap request) via the sidelink radio channel within the transmission gap period (page 9 paragraph 0093); wherein at least one of the following two features (I)-(II): (I) the energy signature is an a-priori known signature: and (II) the method further comprises performing anyone or more of the following six steps (1)-(6): (1) determining a sidelink TDM-channel in dependence on a resource pool, the sidelink TDM-channel being exclusively reserved for communication via the sidelink radio channel, the gap information being determined, the determination of the gap information occurring only during the sidelink TDM-channel; (2) determining (a) a start of a subframe of the sidelink radio channel, and (b) whether the sidelink radio channel is idle after the start of the subframe, the energy signature being transmitted upon determining the sidelink radio channel is idle after the start of the subframe; (3) receiving the gap information via a downlink channel from a network infrastructure node 115 (page 10 paragraphs 0102-0103); (4) (a) determining randomly a transmission probability, and (b)determining a threshold in dependence on a number of further road-side network nodes of the cell-supported radio communications network in a vicinity of the road-side network node, the energy signature being transmitted via the sidelink radio channel within the transmission gap period only if the transmission probability is above the threshold; (5) (a) determining a start of a guard period towards an end of a subframe of the sidelink radio channel, and (b) transmitting a second energy signature during the guard period; and (6) (a) determining a non-sidelink TDM-channel in dependence on the resource pool, wherein the non-sidelink TDM-channel is exclusively reserved for communication via the sidelink radio channel, (b) starting listening to the sidelink radio channel before an end of a time-slice of the non-sidelink TDM-channel, (c) determining whether the sidelink radio channel is idle, and (d) transmitting another energy signature until an end of the time slice of the non-sidelink TDM-channel when the sidelink radio channel gets idle.
Regarding to claim 22, Belleschi discloses receiving the gap information (resources allocation) via the downlink channel from the network infrastructure node (page 10 paragraphs 0102-0103).
Allowable Subject Matter
Claims 17-21 and 23-30 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 33-36 are allowed.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Duc T Duong whose telephone number is (571)272-3122. The examiner can normally be reached Mon-Fri; 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Phillips can be reached on (571)272-3940. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DUC T DUONG/Primary Examiner, Art Unit 2467